 



 ESCROW AGREEMENT

 

This Escrow Agreement (this “Escrow Agreement”) is made and entered into as of
January 31, 2013, by and among Global Eagle Acquisition Corp., a Delaware
corporation (the “Company”), Wellington Management Company, LLP, a Massachusetts
limited liability partnership (“Wellington”), each of the entities listed on
Exhibit B hereto (the “Wellington Investors” and together with Wellington and
the Company, sometimes referred to individually as a “Party” or collectively as
the “Parties”), and American Stock Transfer & Trust Company LLC (the “Escrow
Agent”).

 

RECITALS

 

Reference is made to that certain Agreement and Plan of Merger and
Reorganization, dated as of November 8, 2012, by and among the Company, EAGL
Merger Sub Corp., a Delaware corporation and a direct wholly owned subsidiary of
the Company (“Merger Sub”), Row 44, Inc., a Delaware corporation (“Row 44”), and
PAR Investment Partners, L.P., a Delaware limited partnership, in its capacity
as stockholders’ agent and for other specific purposes (as it may be amended,
the “Merger Agreement”). Pursuant to the Merger Agreement, Merger Sub will merge
with and into Row 44, with Row 44 surviving the merger, as a result of which Row
44’s equity holders will be entitled to receive shares of voting common stock of
the Company (the “Common Stock”) at the closing thereunder, subject to
adjustment and an escrow holdback as described therein (such transaction, the
“Merger”).

 

Reference is also made to that certain letter agreement, dated January 31, 2013
(the “Letter Agreement”), by and among the Company, Wellington, Wellington
Management Investment, Inc. (“WMI”), Wellington Hedge Management, LLC (“WHM”),
Wellington Hedge Administrator, LLC (“WHA”) and the Wellington Investors
(Wellington, WMI, WHM, WHA and the Wellington Investors are collectively
referred to herein as the “Wellington Entities”);

 

WHEREAS, the Letter Agreement provides that, promptly following the closing of
the Merger, the Exchange Agent (as defined in the Merger Agreement) shall
deposit shares of Common Stock with the Escrow Agent to support the “Maximum
Percentage” limitation contained in the Letter Agreement, to be held and
disbursed by the Escrow Agent as hereinafter provided;

 

WHEREAS, the Escrow Agent has agreed to accept, hold, and disburse the property
deposited with it and the earnings thereon in accordance with the terms of this
Escrow Agreement;

 

WHEREAS, Wellington is authorized to act on behalf of the Wellington Entities in
connection with this Escrow Agreement;

 

WHEREAS, the provisions of the Letter Agreement are hereby incorporated herein
by reference as the context of this Escrow Agreement may require, provided that
the Escrow Agent shall act only in accordance with the terms and conditions
contained herein; and

 



-1-

 

 



WHEREAS, the Parties have agreed to deposit in escrow certain property, and wish
such deposit to be subject to the terms and conditions set forth herein.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein, the parties hereto hereby agree as follows:

 

1.                  Appointment. The Parties hereby appoint the Escrow Agent as
their escrow agent for the purposes set forth herein, and the Escrow Agent
hereby accepts such appointment under the terms and conditions set forth herein.

 

2.                  Escrow Account.

 

(a)               Promptly following the closing of the Merger, at the direction
of the Wellington Investors, the Exchange Agent shall deliver to the Escrow
Agent, in book-entry form, a specified number of shares of Common Stock, which
shares shall be registered in the name of Escrow Agent f/b/o the Wellington
Investors (the “Escrow Shares”), and the Escrow Agent will acknowledge receipt
of the Escrow Shares to the Company and Wellington promptly upon receipt
thereof. The initial Escrow Shares shall be held for the economic benefit of the
Wellington Investors in the amounts set forth opposite their names on a schedule
to be provided by Wellington to the Escrow Agent following closing of the
Merger, which schedule shall then be attached as Exhibit B hereto. In addition,
if Wellington determines at any time and from time to time that the Wellington
Investors have possession of Excess Shares (as defined in the Letter Agreement),
then it shall cause such Excess Shares to be deposited with the Escrow Agent,
and such shares shall be deemed “Escrow Shares” for purposes of this Escrow
Agreement (and Exhibit B shall be revised accordingly). Subject to the terms and
conditions of this Escrow Agreement, the Escrow Agent shall hold the Escrow
Shares and shall invest, reinvest and manage any proceeds thereof as directed in
Section 3(d) (the “Proceeds,” and the Escrow Shares and the Proceeds,
collectively, the “Escrow Account”). Upon receipt of the Escrow Shares, the
Escrow Agent shall hold and dispose of the Escrow Shares only in accordance with
the terms of this Escrow Agreement, and shall not release the Escrow Shares or
the rest of the Escrow Account except in accordance with this Escrow Agreement.
The Escrow Agent shall not vote or direct the voting of the Escrow Shares.

 

(b)               If the Company at any time or from time to time between the
date of this Escrow Agreement and the final disposition of the Escrow Account in
accordance with this Escrow Agreement, (i) subdivides (by any stock split, stock
dividend, recapitalization or otherwise) its outstanding shares of Common Stock
into a greater number of shares, or (ii) combines (by reverse stock split or
otherwise) its outstanding shares of Common Stock into a smaller number of
shares, then the Company will deliver notice thereof to the Escrow Agent, and,
unless the applicable authorizing Board of Directors resolutions do not require
delivery of new Escrow Shares as a result of such action, the Company will as
promptly as practicable after the effective date with respect thereto deliver to
the Escrow Agent in book-entry form the requisite Escrow Shares as may be
required to reflect the applicable increase or reduction, as the case may be, of
such Escrow Shares. The Escrow Agent shall be entitled to execute and deliver
any transmittal letter or other documents and share certificates required to
effectuate an exchange of shares if contemplated by the action taken pursuant to
the preceding clauses (i) or (ii). If the Company at any time or from time to
time between the date of this Escrow Agreement and the final disposition of the
Escrow Account in accordance with this Escrow Agreement pays any distribution or
dividend in respect of the Escrow Shares in additional shares of Common Stock,
then the Company will deliver notice thereof to the Escrow Agent and Wellington,
and, unless the applicable authorizing Board of Directors resolutions do not
require delivery of additional Escrow Shares as a result of such action, the
Company will as promptly as practicable after the payment date with respect
thereto deliver to the Escrow Agent additional Escrow Shares representing such
additional shares of Common Stock. Upon such delivery referred to in this
Section 2.1(b), the Escrow Agent shall hold such additional or substitute Escrow
Shares, and all such shares are deemed Escrow Shares for purposes of this Escrow
Agreement.

 



-2-

 

 

 

(c)                This Escrow Agreement assumes that the Escrow Account will at
all times be comprised only of Common Stock and cash (and interest earned
thereon). If the Common Stock is converted into any securities or other property
other than Common Stock, or any securities or other property (in each case,
other than cash (and interest earned thereon) or additional shares of Common
Stock) are distributed, issued or exchanged with respect to any shares of Common
Stock (then held in the Escrow Account) upon any recapitalization,
reclassification, merger, consolidation, stock dividend or the like, or if for
any other reason securities or other property (in each case, other than cash
(and interest earned thereon) or additional shares of Common Stock) at any time
are held in the Escrow Account, the Company and Wellington shall negotiate in
good faith, and execute and deliver, such supplemental written instructions to
the Escrow Agent as are necessary to account for such other securities or
property in a manner consistent with the results that would have prevailed if
only Common Stock and cash (and interest earned thereon) were held in the Escrow
Account, and shall deliver such supplemental written instructions to the Escrow
Agent. If the Parties are unable to agree on any such supplemental instructions
contemplated by the preceding sentence within thirty (30) days after such
sentence shall become applicable, then the Escrow Agent shall refrain from
taking any action with respect to such property other than Common Stock and cash
(and interest earned thereon), other than to keep safely such other property
until it shall be directed otherwise in writing jointly by the Company and
Wellington or by final non-appealable order of a court of competent
jurisdiction. The Escrow Agent shall be entitled to execute and deliver any
transmittal letter or other documents and Escrow Shares required in connection
with such any recapitalization, reclassification, merger, consolidation or
similar event to receive any shares of stock, securities, properties or cash in
exchange for Escrow Shares.

 

3.                  Investment of Escrow Account.

 

(a)               The Parties recognize and agree that the Escrow Agent will not
provide supervision, recommendations or advice relating to either the investment
of moneys or any other assets held in the Escrow Account or the purchase, sale,
retention or other disposition of any investment described herein. The Escrow
Agent shall not liquidate, sell, invest or reinvest any portion of the Escrow
Account except as provided herein and shall hold the Escrow Shares and any cash
or other assets received in respect thereof in the form initially received,
except as provided herein. The Escrow Agent shall not have any liability for any
loss sustained as a result of any investment or the failure to make an
investment made pursuant to the terms of this Escrow Agreement.

 



-3-

 

 

 

(b)               During the term of this Escrow Agreement, any moneys in the
Escrow Account shall be invested in a money market deposit account or a
successor or similar investment offered by the Escrow Agent and approved by
Wellington, unless otherwise instructed in writing by Wellington and as shall be
reasonably acceptable to the Escrow Agent. The Escrow Agent will provide
compensation on balances in the Escrow Account at the then-applicable rate for
such account or investment from time to time. Written investment instructions,
if any, shall specify the type and identity of the investments to be purchased
and/or sold. The Escrow Agent is hereby authorized to execute purchases and
sales of investments through the facilities of its own trading or capital
markets operations or those of any affiliated entity. The Escrow Agent or any of
its affiliates may receive reasonable compensation with respect to any
investment directed hereunder including without limitation charging a reasonable
agency fee in connection with each transaction. The Parties recognize and agree
that the Escrow Agent will not provide supervision, recommendations or advice
relating to either the investment of moneys held in the Escrow Account or the
purchase, sale, retention or other disposition of any investment described
herein. The Escrow Agent shall not have any liability for any loss sustained as
a result of any investment in an investment made pursuant to the terms of this
Escrow Agreement or as a result of any liquidation of any investment prior to
its maturity or for the failure of Wellington to give the Escrow Agent
instructions to invest or reinvest the Escrow Account.

 

4.                  Disbursement of Escrow Account. The Escrow Agent shall hold
the Escrow Shares and the related Proceeds and distribute Escrow Shares and
related Proceeds only (a) to a Wellington Investor upon receipt of and only in
accordance with the terms of a copy of an executed certification signed by
Wellington, in its capacity as investment adviser to the Wellington Investors,
and addressed to the Company and the Escrow Agent certifying that, based on the
number of shares of Common Stock outstanding in the Company’s most recent report
filed under the Securities Exchange Act of 1934, as amended, or as otherwise
provided by the Company to Wellington, the exercise of voting power or
investment power with respect to such Escrow Shares by any Wellington Entity
shall not cause a violation of the “Maximum Percentage” limitation described in
the Letter Agreement; or (b) in the event that Escrow Shares and Proceeds remain
undistributed immediately following the fifth anniversary of the date hereof, to
the Wellington Investors in accordance with the percentages set forth on Exhibit
B.

 

5.                  Disposition and Termination. Upon delivery of the Escrow
Account by the Escrow Agent in accordance with Section 4 above, this Escrow
Agreement shall terminate, subject to the provisions of Sections 6(b), 6(c),
6(g) and 7.

 

6.                  Concerning the Escrow Agent.

 

(a)               Good Faith Reliance. The Escrow Agent shall not be liable for
any action taken or omitted by it in good faith and in the exercise of its own
best judgment, and may rely conclusively and shall be protected in acting upon
any order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent, which counsel may be company counsel),
statement, instrument, report or other paper or document (not only as to its due
execution and the validity and effectiveness of its provisions, but also as to
the truth and acceptability of any information therein contained) which is
believed by the Escrow Agent to be genuine and to be signed or presented by the
proper person or persons. The Escrow Agent shall not be bound by any notice or
demand, or any waiver, modification, termination or rescission of this Escrow
Agreement unless evidenced by a writing delivered to the Escrow Agent signed by
the proper party or parties and, if the duties or rights of the Escrow Agent are
affected, unless it shall have given its prior written consent thereto.

 



-4-

 

 

 

(b)               Indemnification. The Escrow Agent shall be, severally and not
jointly, indemnified and held harmless by the Wellington Investors from and
against any expenses, including reasonable counsel fees and disbursements, or
loss suffered by the Escrow Agent in connection with any action taken by it
hereunder, action, suit or other proceeding involving any claim which in any
way, directly or indirectly, arises out of or relates to this Escrow Agreement,
the services of the Escrow Agent hereunder, or the Escrow Account held by it
hereunder, other than expenses or losses arising from the fraud, gross
negligence or willful misconduct of the Escrow Agent. Promptly after the receipt
by the Escrow Agent of notice of any demand or claim or the commencement of any
action, suit or proceeding, the Escrow Agent shall notify the other parties
hereto in writing. In the event of the receipt of such notice, the Escrow Agent,
in its sole discretion, may commence an action in the nature of interpleader in
an appropriate court to determine ownership or disposition of the Escrow Account
or it may deposit the Escrow Account with the clerk of any appropriate court or
it may retain the Escrow Account pending receipt of a final, non-appealable
order of a court having jurisdiction over all of the parties hereto directing to
whom and under what circumstances the Escrow Account are to be disbursed and
delivered. The provisions of this Section 6(b) shall survive in the event the
Escrow Agent resigns or is discharged pursuant to Sections 6(e) or 6(f) below.

 

(c)                Compensation. The Escrow Agent shall be entitled to such
compensation from the Wellington Investors for all services rendered by it
hereunder set forth on Exhibit A hereto, which shall be paid by the Wellington
Investors. The Escrow Agent shall also be entitled to reimbursement from the
Wellington Investors for all reasonable expenses paid or incurred by it in the
administration of its duties hereunder including, but not limited to, all
counsel, advisors’ and agents’ fees and disbursements and all taxes or other
governmental charges.

 

(d)               Further Assurances. From time to time on and after the date
hereof, the Company and Wellington shall deliver or cause to be delivered to the
Escrow Agent such further documents and instruments and shall do or cause to be
done such further acts as the Escrow Agent shall reasonably request to carry out
more effectively the provisions and purposes of this Escrow Agreement, to
evidence compliance herewith or to assure itself that it is protected in acting
hereunder.

 

(e)                Resignation. The Escrow Agent may resign at any time and be
discharged from its duties as escrow agent hereunder by its giving the other
parties hereto written notice, and such resignation shall become effective as
hereinafter provided. Such resignation shall become effective at such time that
the Escrow Agent shall turn over to a successor escrow agent appointed by the
Company and approved by Wellington, which approval will not be unreasonably
withheld, conditioned or delayed, the Escrow Account held hereunder. If no new
escrow agent is so appointed within the sixty (60) day period following the
giving of such notice of resignation, the Escrow Agent may deposit the Escrow
Account with any court it reasonably deems appropriate in the State of New York.

 



-5-

 

 

 

(f)                Discharge of Escrow Agent. The Escrow Agent shall resign and
be discharged from its duties as escrow agent hereunder if so requested in
writing at any time by the Parties, jointly; provided, however, that such
resignation shall become effective only upon acceptance of appointment by a
successor escrow agent as provided in Section 6(e).

 

(g)               Liability. Notwithstanding anything herein to the contrary,
the Escrow Agent shall not be relieved from liability hereunder for its own
gross negligence, fraud or willful misconduct.

 

7.                  Miscellaneous.

 

(a)               Governing Law; Venue. This Escrow Agreement shall be construed
in accordance with, and governed in all respects by, the laws of the State of
New York (without giving effect to principles of conflicts of laws). Any claim,
action or proceeding (each, a “Legal Proceeding”) relating to this Escrow
Agreement or the enforcement of any provision of this Escrow Agreement may be
brought or otherwise commenced in any federal or state court located in the New
York, New York. Each of the Parties and the Escrow Agent: (i) expressly and
irrevocably consents and submits to the jurisdiction of each federal and state
court located in the New York, New York in connection with any such Legal
Proceeding; (ii) agrees that service of any process, summons, notice or document
by U.S. mail addressed to such party at the address set forth in Section 7(e)
shall constitute effective service of such process, summons, notice or document
for purposes of any such Legal Proceeding; (iii) agrees that each federal or
state court located in the New York, New York, shall be deemed to be a
convenient forum; and (d) agrees not to assert (by way of motion, as a defense
or otherwise), in any such Legal Proceeding commenced in any federal or state
court located in the New York, New York any claim that such party is not subject
personally to the jurisdiction of such court, that such Legal Proceeding has
been brought in an inconvenient forum, that the venue of such action or
proceeding is improper or that this Escrow Agreement or the subject matter of
this Escrow Agreement may not be enforced in or by such court.

 

(b)               Entire Agreement. This Escrow Agreement and the Letter
Agreement set forth the entire understanding of the parties hereto relating to
the subject matter hereof and thereof and supersede all prior agreements and
understandings among or between any of the parties relating to the subject
matter hereof and thereof. Escrow Agent shall have no liability under and no
duty to inquire as to the provisions of any agreement (even though such
agreement may be referenced in this Escrow Agreement) other than this Escrow
Agreement. In the event of any conflict between the terms and provisions of this
Escrow Agreement and any other agreement, as to Escrow Agent, the terms and
conditions of this Agreement shall control.

 

(c)                Headings. The headings contained in this Escrow Agreement are
for convenience of reference only, shall not be deemed to be a part of this
Escrow Agreement and shall not be referred to in connection with the
construction or interpretation of this Escrow Agreement.

 

(d)               Successors and Assigns; Assignment. This Escrow Agreement
shall be binding upon each of the parties hereto and each of their successors
and permitted assigns, if any. This Escrow Agreement shall not be assigned by
any party hereto, by operation of law or otherwise, without the prior written
consent of the other parties hereto.

 



-6-

 

 



(e)                Notices. Any notice or other communication required or
permitted to be delivered to any party under this Escrow Agreement shall be in
writing and shall be deemed properly delivered, given and received (a) when
delivered by hand, or (b) two business days after such notice is sent by
registered mail, by courier or express delivery service or by facsimile, in each
case to the address or facsimile telephone number set forth beneath the name of
such party below (or to such other address or facsimile telephone number as such
party shall have specified in a written notice given to the other parties
hereto):

 

If to the Company:

 

Global Eagle Acquisition Corp.

10900 Wilshire Blvd., Suite 1500

Los Angeles, CA 90024
Attention: Chief Financial Officer
Facsimile: (310) 209-7225

 

with a copy (which shall not constitute notice) to:

 

McDermott Will & Emery LLP
340 Madison Avenue
New York, NY 10173-1922
Attention: Joel Rubinstein, Esq.
Facsimile: 212-547-5444

 

If to Wellington or a Wellington Investor:

 

Wellington Management Company, LLP
280 Congress Street
Boston, MA 02110
Attention: Steven M. Hoffman
Facsimile: 617-289-5699

 

with a copy (which shall not constitute notice) to:

 

Bradley A. Jacobson, Esq.
Greenberg Traurig, LLP
One International Place
Boston, MA 02110
Facsimile: 617-279-8402

 

If to the Escrow Agent:

 

American Stock Transfer & Trust Company LLC
6201 15th Avenue
Brooklyn, New York 11219
Attention: Joseph Smith
Facsimile: 718-765-8758

 

with a copy (which shall not constitute notice) to:

 

American Stock Transfer & Trust Company, LLC
6201 15th Avenue
Brooklyn, NY 11219
Attention: General Counsel
Facsimile: 718-331-1852

 



-7-

 

  

(f)                Amendments. This Escrow Agreement may not be amended,
modified, altered or supplemented other than by means of a written instrument
duly executed and delivered on behalf of all of the parties hereto.

 

(g)               Waiver of Jury Trial. Each of the parties hereto hereby
irrevocably waives any and all right to trial by jury in any Legal Proceeding
arising out of this Escrow Agreement or the transactions contemplated hereby.

 

(h)               Counterparts. This Escrow Agreement may be executed in several
counterparts, each of which shall constitute an original and all of which, when
taken together, shall constitute one agreement.

 

(i)                 Electronic Execution and Delivery. A facsimile, telecopy,
PDF or other reproduction of this Escrow Agreement may be executed by one or
more parties hereto, and an executed copy of this Escrow Agreement may be
delivered by one or more parties hereto by facsimile, e-mail or similar
electronic transmission device pursuant to which the signature of or on behalf
of such party can be seen, and such execution and delivery shall be considered
valid, binding and effective for all purposes. At the request of any party
hereto, all parties hereto agree to execute an original of this Escrow Agreement
as well as any facsimile, telecopy or reproduction thereof. The parties hereto
hereby agree that neither shall raise the execution of facsimile, telecopy, PDF
or other reproduction of this Escrow Agreement, or the fact that any signature
or document was transmitted or communicated by facsimile, e-mail or similar
electronic transmission device, as a defense to the formation of this Escrow
Agreement.

 

[Signature page follows]

 

-8-

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
the date set forth above.

 



  Global Eagle Acquisition Corp.         By: /s/ James A. Graf   Name: James A.
Graf   Title: Vice President               Wellington Management Company, LLP  
      By: /s/ Steven M. Hoffman   Name: Steven M. Hoffman   Title: Vice
President               J. Caird Partners, L.P.       By: Wellington Management
Company, LLP, as investment adviser               By: /s/ Steven M. Hoffman  
Name: Steven M. Hoffman   Title: Vice President               J. Caird Investors
(Bermuda) L.P.       By: Wellington Management Company, LLP, as investment
adviser         By: /s/ Steven M. Hoffman   Name: Steven M. Hoffman   Title:
Vice President      

 



-9-

 

 

 

 

        Quissett Partners, L.P.       By: Wellington Management Company, LLP, as
investment adviser         By: /s/ Steven M. Hoffman   Name: Steven M. Hoffman  
Title: Vice President               Quissett Investors (Bermuda) L.P.       By:
Wellington Management Company, LLP, as investment adviser         By: /s/ Steven
M. Hoffman   Name: Steven M. Hoffman   Title: Vice President               Bay
Pond Partners, L.P.       By: Wellington Management Company, LLP, as investment
adviser         By: /s/ Steven M. Hoffman   Name: Steven M. Hoffman   Title:
Vice President               Bay Pond Investors (Bermuda) L.P.       By:
Wellington Management Company, LLP, as investment adviser         By: /s/ Steven
M. Hoffman   Name: Steven M. Hoffman   Title: Vice President               Ithan
Creek Master Investors (Cayman) L.P.       By: Wellington Management Company,
LLP, as investment adviser         By: /s/ Steven M. Hoffman   Name: Steven M.
Hoffman   Title: Vice President               Ithan Creek Master Investment
Partnership (Cayman) II, L.P.       By: Wellington Management Company, LLP, as
investment adviser         By: /s/ Steven M. Hoffman   Name: Steven M. Hoffman  
Title: Vice President



 

-10-

 

 

            American Stock Transfer & Trust Company, LLC             By: /s/
Joseph M. Smith   Name: Joseph M. Smith   Title: Director



 

 



 

-11-

 

 

Exhibit A

 

Escrow Agent’s Compensation

 

 

An annual fee of $3,500.

 

 

 

 

 

 

 

 

-12-

 

 

Exhibit B

 

Wellington Investors

 

Wellington Investor Escrow Shares Percentage       Ithan Creek Master Investment
Partnership (Cayman) II, L.P.           Ithan Creek Master Investors (Cayman)
L.P.           Bay Pond Investors (Bermuda) L.P.           Bay Pond Partners
L.P.           J. Caird Partners, L.P.           J. Caird Investors (Bermuda)
L.P.           Quissett Investors (Bermuda) L.P.           Quissett Partners,
L.P.           Total:    

 



-13-

